Citation Nr: 0638876	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.  The veteran's appeal was previously before the Board 
in April 2006.  At that time, the Board remanded the issue of 
an increased rating for post-traumatic stress disorder in 
order to allow the RO to provide the veteran additional 
notice in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA) and to issue a supplemental statement of the 
case after the review of additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303.  
Additionally, the Court stated that, where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board remanded the issue of entitlement to post-traumatic 
stress disorder in its April 2006 remand.  At that time, the 
Board found that additional VA treatment records regarding 
post-traumatic stress disorder had been made part of the 
record since the RO had issued the statement of the case.  
The Board remanded the case in order that the RO could 
consider these records and issue a supplemental statement of 
the case, in accordance with 38 C.F.R. §§ 19.31(b), 19.37(a).  
The Board notes that in its April 2006 remand the Board 
mistakenly indicated that the statement of the case was 
issued in January 2005, and not in March 2004.

Upon remand, the veteran's appeal was handled by the Appeals 
Management Center (AMC), and, in July 2006, the veteran was 
issued a supplemental statement of case.  Unfortunately, 
there is no indication that the AMC reviewed the additional 
records.  In addition, since the issuance of the supplemental 
statement of the case, additional VA treatment records for 
the veteran's post-traumatic stress disorder have been made 
part of the record.  

The Board, therefore, finds that the veteran's appeal must 
again be remanded, in accordance with Stegall, in order that 
a supplemental statement of the case may be issued after 
there has been consideration of the evidence added to the 
veteran's claims file since the March 2004 statement of the 
case.

Accordingly, the case is REMANDED for the following action:

Consider all evidence made part of the 
record since the March 2004 statement of 
the case was issued.  After this review of 
the evidence, readjudicate the issue of 
entitlement to an initial rating in excess 
of 50 percent for post-traumatic stress 
disorder.  If the determination of this 
claim remains less than fully favorable to 
the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The 
supplemental statement of the case should 
clearly indicate that all evidence made 
part of the record since the March 2004 
statement of the case has been considered.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b).



